DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 8-11 and 13-14, drawn to a centrifugal fan having main plate, a shroud, a blade connecting the main plate and the shroud; the blade has a leading edge and a trailing edge wherein the leading edge includes a recess located next to a point P4 at which a shroud inner surface of the shroud that faces the main plate is connected to the leading edge, the recess including connection part extending from the point P4 toward the trailing edge and defining a valley- like shape having a bottom when the recess is viewed from the rotation axis, and a projection located closer to the main plate than is the recess, the projection projecting in the rotation direction and having an inverted-V shape with a peak when the projection is viewed from the rotation axis; a distance between a peripheral edge of the main plate and a peripheral edge of the shroud being an outlet height, part of the blade that has a longest circumferential length being located closer to the shroud than is a middle of the outlet height, the outlet height being 2h, a point that is one of opposite ends of the projection and is located close to the main plate being a point P1_1, a point that is another one of the opposite ends and is located close to the shroud being a point P3_1, a distance f1_1 between the point P1_1 and the main plate being set to satisfy 0.05 x 2h ≤ f1_1 ≤ 0.2 x 2h, a distance f3_1 between the point P3_1 and the main plate being set to satisfy 0.8 x 2h ≤  f3_1 ≤ 1.3 x 2h.
	Group II, claim(s) 15-17, drawn to a centrifugal fan having main plate, a shroud, a blade connecting the main plate and the shroud; the blade has a leading edge and a trailing edge wherein the leading edge includes a recess located next to a point P4 at which a shroud inner surface of the shroud that faces the main plate is connected to the leading edge, the recess including connection part extending from the point P4 toward the trailing edge and defining a valley- like shape having a bottom when the recess is viewed from the rotation axis, and a projection located closer to the main plate than is the recess, the projection projecting in the rotation direction and having an inverted-V shape with a peak when the projection is viewed from the rotation axis; a point at which the shroud inner surface is connected to a suction surface of the blade that faces the rotation axis in a section containing the rotation axis being a point Q, an angle formed at the point Q between a tangent L6 to the shroud inner surface and a line parallel to the rotation axis being an angle [Symbol font/0x71]q, an angle formed between the tangent L6 and a tangent L8 to the suction surface at the Q being an angle [Symbol font/0x71]h, the angle [Symbol font/0x71]h being set to satisfy       0 degrees ≤ [Symbol font/0x71]h <[Symbol font/0x71]q.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	Species I(a): claims 1, 2 and 8-10; a centrifugal fan with the 0.05 x 2h ≤ f1_1 ≤ 0.2 x 2h and 0.8 x 2h ≤  f3_1 ≤ 1.3 x 2h relationships.
	Species I(b): claims 1-5; a centrifugal fan with the 0.05 x 2h ≤ f1_1 ≤ 0.2 x 2h and 0.8 x 2h ≤  f3_1 ≤ 1.3 x 2h relationships and further with value ranges for [Symbol font/0x71]s and [Symbol font/0x71]b.
	Species I(c): claims 1, 2 and 11; a centrifugal fan with the 0.05 x 2h ≤ f1_1 ≤ 0.2 x 2h and 0.8 x 2h ≤  f3_1 ≤ 1.3 x 2h relationships and further with a relationship between [Symbol font/0x71]h and [Symbol font/0x71]q.
	Species I(d): claims 1, 13 and 14; an air conditioning apparatus with components and a centrifugal fan having the 0.05 x 2h ≤ f1_1 ≤ 0.2 x 2h and 0.8 x 2h ≤  f3_1 ≤ 1.3 x 2h relationships.
	Species II(a): claim 15; a centrifugal fan with a relationship between [Symbol font/0x71]h and [Symbol font/0x71]q
	Species II(b): claims 16-17 an air conditioning apparatus with components and a centrifugal fan a relationship between [Symbol font/0x71]h and [Symbol font/0x71]q.



Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim 1 is generic for species I(a) – I(c); and claim 15 is generic for species II(a) and II(b).  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Invention groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a centrifugal fan having main plate, a shroud, a blade connecting the main plate and the shroud; the blade has a leading edge and a trailing edge wherein the leading edge includes a recess located next to a point P4 at which a shroud inner surface of the shroud that faces the main plate is connected to the leading edge, the recess including connection part extending from the point P4 toward the trailing edge and defining a valley- like shape having a bottom when the recess is viewed from the rotation axis, and a projection located closer to the main plate than is the recess, the projection projecting in the rotation direction and having an inverted-V shape with a peak when the projection is viewed from the rotation axis; this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of publication number JP 2012-085836A (Applicant’s submitted prior art).  The publication discloses a centrifugal fan having main plate 1a (Fig. 3), a shroud 1b, a blade 1c connecting the main plate and the shroud; the blade has a leading edge and a trailing edge wherein the leading edge includes a recess 1g located next to a point P4 (shown at B in Fig. 3) at which a shroud inner surface of the shroud that faces the main plate is connected to the leading edge, the recess including connection part extending from the point P4 toward the trailing edge and defining a valley-like shape having a bottom when the recess is viewed from the rotation axis, and a projection 1h located closer to the main plate than is the recess, the projection projecting in the rotation direction and having an inverted-V shape with a peak 1h when the projection is viewed from the rotation axis.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745